Exhibit 10.18

 

AGREEMENT REGARDING ENVIRONMENTAL MATTERS

 

THIS AGREEMENT REGARDING ENVIRONMENTAL MATTERS (this “Agreement”) is made on
August 5, 2008, by SUPERIOR ESSEX COMMUNICATIONS LP, a Delaware limited
partnership (“Communications”), ESSEX GROUP, INC., a Michigan corporation
(“EGI”; Communications and EGI are collectively referred to herein as
“Indemnitors” and individually as an “Indemnitor”), each with a mailing address
at 6120 Powers Ferry Road, Suite 150, Atlanta, Georgia 30339, in favor of BANK
OF AMERICA, N.A., a national banking association with a mailing address at 300
Galleria Parkway, N.W., Suite 800, Atlanta, Georgia 30339, as administrative and
collateral agent (in such capacity, together with its successors in such
capacity, “Agent”) for each of the financial institutions (collectively,
“Lenders”) now or hereafter parties to the Loan Agreement (as defined below),
and the other Credit Parties (as defined in the Loan Agreement).

Recitals:

 

Agent and Lenders have been requested to make loans and other extensions of
credit to Indemnitors and ESSEX GROUP CANADA, INC., a Nova Scotia company
(“Canadian Borrower”; Indemnitors and Canadian Borrower are collectively
referred to herein as “Borrowers” and individually as a “Borrower”) pursuant to
the terms of a certain Second Amended and Restated Loan and Security Agreement
dated of even date herewith by and among Borrowers, Agent, Lenders, and the
other parties thereto (as at any time amended, modified, renewed or
supplemented, the “Loan Agreement”), all of which loans and other extensions of
credit are to be secured by, among other things, all of Indemnitors’ right,
title and interest (including any leasehold interest) in and to various parcels
of real estate and improvements thereon located in Allen County, Johnson County,
Knox County, Noble County, and Whitley County, Indiana; Barton County, Kansas;
Edgecombe County, North Carolina; Chester County, South Carolina; and Simcoe,
Ontario, Canada, as more particularly described in Exhibit A attached hereto
(all such real property and improvements being collectively called the
“Premises”).

 

A condition under the Loan Agreement to Agent’s and Lenders’ willingness to
consider making any loans or extending any other credit to or for the benefit of
Borrowers is the execution and delivery of this Agreement by each Indemnitor in
favor of Agent and the other Credit Parties.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) in hand paid, the
premises and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, each
Indemnitor hereby covenants, warrants, represents and agrees as follows:

 

1.            Definitions; Matters of Construction.

 

1.1.          Definitions.  Capitalized terms used herein, unless otherwise
defined in this Section 1 or elsewhere in this Agreement, shall have the
meanings ascribed to them in the Loan Agreement.  In addition, for purposes of
this Agreement, the following terms shall have the following meanings (terms
defined in the singular to have the meaning when used in the plural, and vice
versa):

 

“CEPA” means the Canadian Environmental Protection Act, 1999 (S.C. 1999, c. 33)
and all rules and regulations promulgated pursuant thereto.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. §§ 9601, et seq.), and all rules and
regulations promulgated pursuant thereto.

 

--------------------------------------------------------------------------------


 

“Contamination” means the presence of Regulated Substances at, under or upon the
environment relating to the Premises or migrating to or from the Premises, which
requires investigation, response or removal action or remediation under any
applicable Environmental Laws.

 

“Corrective Work” shall have the meaning ascribed thereto in Section 9 of this
Agreement.

 

“CWA” means the Clean Water Act (33 U.S.C. §§ 1251 et seq.) and all rules and
regulations promulgated pursuant thereto.

 

“Environmental Damages” means, with respect to any Person, all liabilities,
costs, damages or expenses that are at any time suffered or incurred by such
Person and that arise out of or result from any Indemnitor’s noncompliance with
any Environmental Law or its breach of a covenant, representation or warranty in
this Agreement, including liabilities, costs, damages or expenses consisting of:

 

(i)            damages actually suffered by such Person for personal injury, or
injury to property or natural resources, including the cost of demolition and
rebuilding of any improvements on real property;

 

(ii)           reasonable fees and expenses incurred by such Person for the
services of attorneys, consultants, contractors, experts, laboratories and all
other costs and expenses incurred in connection with preparation of any
feasibility studies or reports, investigation, monitoring, cleanup, remediation,
removal, response, abatement, containment, closure, restoration, treatment, or
post-remediation monitoring, operation and maintenance, relating to any
Regulated Substances or Contamination, in each case to the extent required by
any applicable Environmental Laws, or reasonably necessary to make full economic
use of any of the Premises (for comparable commercial or industrial purposes);

 

(iii)          all reasonable amounts expended by such Person in the defense (or
settlement) of any action, suit or other proceeding, whether brought by any
Governmental Authority or any other Person, including amounts paid for the
services of attorneys, consultants, contractors, experts and other professional
persons;

 

(iv)          any reasonable costs incurred to comply, in connection with all or
any portion of any of the Premises or any area surrounding or adjoining any of
the Premises, with applicable Environmental Laws; but in all circumstances
excluding any claim on any theory of liability for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages); and

 

(v)           any diminution in the value of any of the Premises, and damages
for the loss of business and restriction on the use or adverse impact on the
marketing of rentable or usable space or of any amenity of any of the Premises
in each case with respect to the use of the Premises for comparable commercial
or industrial purposes.

 

“Environmental Laws” means all federal, state or commonwealth, provincial,
territorial, and local laws, regulations, statutes, codes, rules, resolutions,
directives, orders, executive orders, consent orders, enforceable guidance from
regulatory agencies, judicial decrees, standards, permits, licenses and
ordinances, or any judicial or administrative interpretation of any of the
foregoing, pertaining to the protection of land, water, air, health, safety or
the environment, whether now or in the

 

2

--------------------------------------------------------------------------------


 

future enacted, promulgated or issued, including CERCLA, RCRA, CWA, EPA, FA,
CEPA, and all Environmental Property Transfer Acts.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for any
(i) liabilities arising under any Environmental Laws or (ii) Environmental
Damages arising from, or costs incurred by such Governmental Authority in
response to, a Contamination or threatened Contamination.

 

“Environmental Notice” means a notice (whether written or oral) from any
Governmental Authority or any other Person of possible or alleged noncompliance
with or liability under any Environmental Laws, including any complaints,
citations, demands or request from any Governmental Authority or any other
Person for correction or remediation of any asserted violation of any
Environmental Laws or any investigations concerning any asserted violation of
any Environmental Laws.

 

“Environmental Permit” means any permit, license, approval, certificate of
approval, authorization, consent or waiver of or from any Governmental Authority
that is applicable to any property owned, leased, operated or otherwise used by
any Indemnitor or the operations of any Indemnitor and that is required to be
obtained under any Environmental Law.

 

“Environmental Property Transfer Acts” means any applicable laws that condition,
restrict, prohibit or require any notification or disclosure triggered by the
transfer, sale, lease or closure of any property, deed or title for any property
for environmental reasons, including any so-called “Environmental Cleanup
Responsibility Acts,” “Industrial Site Recovery Act” or “Responsible Transfer
Acts”.

 

“EPA” means the Environmental Protection Act (R.S.O. 1990, c. E-19) and all
rules and regulations promulgated pursuant thereto.

 

“FA” means the Fisheries Act (R.S.O. 1985, c. F-14) and all rules and
regulations promulgated pursuant thereto.

 

“Indemnified Parties” means (i) Agent, on behalf of Lenders and the other Credit
Parties (including Agent as mortgagee-in-possession or successor-in-interest to
any Indemnitor as owner of any of the Premises by virtue of a foreclosure or
acceptance of a deed-in-lieu of foreclosure), (ii) Lenders and the other Credit
Parties under (and as defined in) the Loan Agreement, (iii) all of Agent’s and
the other Credit Parties’ officers, directors, employees and agents and each
participant in any loans or other extensions of credit made by Agent and the
other Credit Parties to or for the benefit of any Indemnitor under the Loan
Agreement, together with all of the respective successors and assigns of the
foregoing Persons.

 

“Mortgage” means any mortgage, security deed, deed of trust, hypothec,
assignment of rents or other instrument creating an interest in land under
applicable law and executed by any Indemnitor in favor of Agent, for the benefit
of itself and the other Credit Parties, to convey to Agent, for the benefit of
itself and the other Credit Parties, a Lien upon all of such Indemnitor’s
interest in any of the Premises.

 

“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. §§
6991-6991i) and all rules and regulations promulgated pursuant thereto.

 

3

--------------------------------------------------------------------------------


 

“Regulated Substances” means any substances, chemicals, materials or elements
that are prohibited, limited or regulated by the Environmental Laws, or any
other substances, chemicals, materials or elements that are defined as
“hazardous” or “toxic”  under the Environmental Laws, or that are known or
considered to be harmful to the health or safety of occupants or users of the
Premises.  Without limiting the generality of the foregoing, the term “Regulated
Substances” shall also include any substance, chemical, material or element
(i) defined as a “regulated substance” within the meaning of Subtitle I of the
RCRA; (ii) designated as a “hazardous substance” pursuant to Section 311 of the
CWA, or listed pursuant to Section 307 of the CWA; (iii) defined as “hazardous”,
“toxic”, or otherwise regulated, under any applicable Environmental Laws adopted
by the state or province in which the Premises is located, or its agencies or
political subdivisions; (iv) which is petroleum, petroleum products or
derivatives or constituents thereof; (v) listed as a “toxic substance” under
CEPA; (vi) that would be considered a “pollutant” or “contaminant” under the
EPA; (vii) that would be considered to be “deleterious” under the FA;
(viii) which is asbestos or asbestos-containing materials; (ix) the presence of
which requires notification, investigation or remediation under any applicable
Environmental Laws; (x) which is urea formaldehyde foam insulation or urea
formaldehyde foam insulation-containing materials, lead based paint or lead
based paint-containing materials, polychlorinated biphenyls or polychlorinated
biphenyl-containing materials, radon or radon-containing or producing materials,
radioactive substances, methane or volatile hydrocarbons; or (xi) which by any
laws of any Governmental Authority requires special handling in its collection,
storage, treatment, or disposal due to a “hazardous” or “toxic” characteristic.

 

1.2.          Matters of Construction.  The terms “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  Any pronoun used
shall be deemed to cover all genders.  The section titles appear as a matter of
convenience only and shall not affect the interpretation of the Agreement.  All
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations; to any documents, agreements or
instruments shall include any and all modifications thereto and any and all
restatements, extensions or renewals thereof;  to any Person shall mean and
include the successors and permitted assigns of such Person; or to “including”
and “include” shall be understood to mean “including, without limitation.”

 

2.            Cumulative Rights and Remedies.  Agent’s rights and remedies under
this Agreement shall be in addition to all rights and remedies of Agent and the
other Credit Parties under any of the other Loan Documents.  Payments, if any,
by any Indemnitor as required under this Agreement shall not reduce such
Indemnitor’s obligations and liabilities under any of the other Loan Documents.
Any default by any Indemnitor under this Agreement (including any breach of any
representation or warranty made by such Indemnitor) shall constitute an “Event
of Default” to the extent set forth in Section 11.1 of the Loan Agreement.

 

3.            Representations and Warranties.  Each Indemnitor hereby represents
and warrants that, except as is otherwise set forth on Schedule I attached
hereto:

 

(a)           No Contamination is present at, on or under the Premises and no
Contamination is being discharged, released or emitted from any of the Premises
into the air or onto any surrounding areas (except for instances of
Contamination which could not reasonably be expected to have a Material Adverse
Effect);

 

(b)           All activities and operations at the Premises (including any
activities or operations involving the generation, manufacture, refinement,
transportation, handling, transfer, production, treatment, storage, disposal or
processing of any Regulated Substances) have been and are being

 

4

--------------------------------------------------------------------------------


 

conducted in compliance with all applicable Environmental Laws (except for
instances of noncompliance which could not reasonably be expected to have a
Material Adverse Effect);

 

(c)           Each Indemnitor has obtained all material Environmental Permits
for the conduct of operations and activities at the Premises, and all such
Environmental Permits are in full force and effect;

 

(d)           To the best knowledge of Indemnitors, no measurable levels of
radon or radon containing or producing products that require investigation or
remediation pursuant to applicable Environmental Laws are present in the
existing structures on any of the Premises;

 

(e)           No civil, administrative or criminal proceeding is pending, or to
the best knowledge of Indemnitors threatened, against such Indemnitor or the
Premises relating to any asserted violation of any Environmental Law with
respect to the Premises; such Indemnitor has not received (nor does such
Indemnitor have reason to believe that it will receive) any Environmental Notice
with respect to the Premises (except for Environmental Notices which could not
reasonably be expected to have a Material Adverse Effect); nor has such
Indemnitor entered into any consent, decree or judicial order or settlement
under any Environmental Law affecting any of the Premises;

 

(f)            None of the Premises is listed or (to the knowledge of such
Indemnitor) proposed for listing on the National Priorities List pursuant to
Section 9605 of CERCLA, on the Comprehensive Environmental Response,
Compensation and Liability Information System or on any similar state or local
list of environmentally problematic/regulated sites;

 

(g)           No Environmental Lien has been filed with respect to any of the
Premises or any other assets of such Indemnitor;

 

(h)           To the best of such Indemnitor’s knowledge, after due inquiry and
investigation, no report, analysis, study or other document prepared by or from
any Person exists stating that any Contamination has been or currently is,
located at, under or about any of the Premises; and

 

(i)            Neither the transactions contemplated by the Loan Documents nor
any transactions involving the sale, transfer or exchange of any of the Premises
is subject to any Environmental Property Transfer Act or, to the extent any such
Environmental Property Transfer Act is applicable, such Indemnitor has complied
with the requirements thereof in all material respects.

 

4.            Environmental Covenants.  Each Indemnitor hereby covenants and
agrees as follows:

 

(a)           To cause all activities at the Premises prior to Full Payment of
the Obligations (including any activities involving the generation, manufacture,
refinement, transportation, handling, transfer, production, treatment, storage,
disposal or processing of any Regulated Substances) to be conducted in
compliance with all applicable Environmental Laws, except in the event that
noncompliance could not reasonably be expected to have a Material Adverse
Effect;

 

(b)           To provide Agent upon its reasonable request with copies of all: 
(i) material Environmental Notices relating to alleged material noncompliance or
material liability and all other material correspondence, notices of violation,
summons, orders, complaints or other documents received by such Indemnitor
pertaining to compliance with any Environmental Laws; (ii) material reports of
previous environmental investigations undertaken at any of the Premises that
such Indemnitor knows of, or has or can obtain possession; (iii) Environmental
Permits; (iv) a description of the operations and processes of such Indemnitor;
and (v) other material information that Agent may reasonably request from time
to time pertaining to such Indemnitor’s compliance with applicable Environmental
Laws;

 

5

--------------------------------------------------------------------------------


 

(c)           Not to generate, manufacture, refine, transport, transfer,
produce, store, use, process, treat, dispose of, handle or in any manner deal
with, any Regulated Substances on any part of any of the Premises, nor permit
others to do so, except for (i) those Regulated Substances that are used or
present in the ordinary course of such Indemnitor’s business in compliance with
all applicable Environmental Laws in all material respects and have not been
released into the environment in such a manner as to constitute a material
Contamination, and (ii) those Regulated Substances which are naturally occurring
on any of the Premises, but only in such naturally occurring form and
concentration(s);

 

(d)           Not to cause or permit, the presence of Regulated Substances or
Contamination on any of the Premises, whether as a result of any intentional or
unintentional act or omission on the part of such Indemnitor or any other
Person, except for (i) those Regulated Substances which are used or present in
the ordinary course of such Indemnitor’s business in compliance in all material
respects with all applicable Environmental Laws and have not been released into
the environment in such a manner as to constitute a material Contamination, and
(ii) those Regulated Substances which are naturally occurring on any of the
Premises, but only in such naturally occurring form and concentration(s);

 

(e)           To give notice and a full description to Agent, promptly upon such
Indemnitor’s acquiring knowledge thereof, of (i) any enforcement, clean-up,
removal or other regulatory actions threatened, instituted or completed by any
Governmental Authority under any Environmental Law with respect to any of the
Premises; (ii) material claims made or threatened by any third party with
respect to any of the Premises relating to damage, contribution, compensation,
loss or injury resulting from any Regulated Substances or Contamination; and
(iii) the presence of material Contamination on, under, from or affecting any of
the Premises;

 

(f)            To conduct and complete all investigations, studies, sampling and
testing of as well as all remedial, removal and other actions necessary to clean
up and remove all Contamination on, under, from or affecting the Premises, to
the extent required by applicable Environmental Laws and in accordance
therewith;

 

(g)           To obtain and maintain Environmental Permits relating to such
Indemnitor, the Premises, or the operation of such Indemnitor’s business, except
to the extent that failure to obtain or maintain any such Environmental Permits
could not reasonably be expected to have a Material Adverse Effect.

 

(h)           If,  at any time prior to the Full Payment of the Obligations, 
measurable amounts of radon are detected in any structures on any of the
Premises, to, at Indemnitor’s expense, take all actions necessary to reduce such
radon gas to acceptable levels under applicable Environmental Laws.

 

5.             Right to Conduct an Investigation.

 

(a)           Agent may, at any time and at its sole discretion, conduct an
investigation into the presence of Regulated Substances or Contamination on,
from or affecting any or all of the Premises, or any Indemnitor’s compliance
with applicable Environmental Laws at, or relating to, any or all of the
Premises.  Such an investigation performed by Agent shall be at Indemnitors’
expense if the performance of the investigation is commenced (i) upon the
occurrence and during the continuation of a default hereunder or an Event of
Default under the Loan Agreement or any other Loan Documents; or (ii) because
Agent has a reasonable belief that any Indemnitor has materially violated any
provision of this Agreement (including any representation, warranty or covenant
herein).  Except as may be otherwise provided in the Loan Agreement, all other
investigations performed by Agent shall be at Agent’s expense.  In connection
with any such investigation, each Indemnitor shall (and shall require any
occupants of the Premises to) comply with all reasonable requests for
information made by Agent, subject to the provisions of Section 5(c) hereof, and
each Indemnitor represents and warrants that all responses to any

 

6

--------------------------------------------------------------------------------


 

such requests for information will be correct and complete.  Each Indemnitor
shall provide Agent and its agents with rights of access to all areas of the
Premises, subject to (except when a Default or Event of Default exists)
reasonable notice and normal business hours,  and permit Agent and its agents to
perform testing (including any invasive testing) necessary or appropriate, in
Agent’s reasonable judgment, to perform such investigation.

 

(b)           Agent is under no duty to conduct such investigations of the
Premises or any Indemnitor’s compliance with applicable Environmental Laws, and
any such investigations by Agent shall be solely for the purposes of protecting
Agent’s Liens in the Premises and preserving its rights under the Loan
Documents.  No site visit, observation, or testing by Agent shall constitute a
waiver of any Default or Event of Default or be characterized as a
representation regarding the presence or absence of Regulated Substances or
Contamination at any of the Premises.   Agent owes no duty of care to protect
any Indemnitor or any third party from the presence of Regulated Substances,
Contamination or any other adverse condition affecting any of the Premises. 
Agent agrees to indemnify and hold harmless from and against any personal injury
or property damage arising directly from Agent’s investigation of any of the
Premises that are the result of Agent’s or its agent’s gross negligence or
willful misconduct and return such Premises to the same physical condition as
before the investigation. Agent shall provide copies to Indemnitors, upon the
request of any Indemnitor, of any report or findings made in connection with any
investigation done on behalf of Agent.  To the extent any investigation report,
findings or other information is shared by an Agent or a Lender with any
Borrower, such Indemnitor acknowledges that it was prepared by Agents and
Lenders for their purposes and Indemnitors shall not be entitled to rely upon
it.

 

(c)           Agent agrees to keep any information provided by Indemnitors
pursuant to or in connection with this Agreement, whether such information be
expressly identified as confidential or not, in confidence in accordance with
the provisions of Section 14.13 of the Loan Agreement.

 

6.             Indemnification.

 

(a)           Each Indemnitor agrees to indemnify and defend each of the
Indemnified Parties and to hold each of the Indemnified Parties harmless from
and against any and all Environmental Damages that may at any time be imposed
upon, threatened against, incurred by or asserted or awarded against any of the
Indemnified Parties (whether before or after the release, satisfaction or
extinguishment of any Mortgage) and arising from or out of:

 

(i)            such Indemnitor’s failure to comply with any of the provisions of
this Agreement, including such Indemnitor’s breach of any covenant,
representation or warranty contained in this Agreement;

 

(ii)           any Contamination, or threatened release of any Regulated
Substances or Contamination, on, in, under, affecting or migrating or
threatening to migrate to or from all or any portion of any of the Premises, to
the extent occurring or existing prior to Full Payment of the Obligations and
prior to the delivery of possession of the Premises to a Person other than an
Indemnitor following any foreclosure upon any Lien of Agent with respect to the
Premises or other taking of title to all or any portion of any of the Premises
by Agent or any affiliate of Agent; or

 

(iii)          any violation of or noncompliance with, or alleged violation of
or noncompliance with, any applicable Environmental Laws by such Indemnitor,
including costs to remove any Environmental Lien upon any of the Premises;

 

7

--------------------------------------------------------------------------------


 

(iv)          the willful misconduct, error or omission or negligent act or
omission of such Indemnitor that results in any Contamination or the issuance of
an Environmental Notice to such Indemnitor or Agent;

 

(v)           any judgment, Lien, order, complaint, notice, citation, action,
proceeding or investigation pending or threatened by or before any Governmental
Authority or any private party litigant or before any court of law (including
any private civil litigation) with respect to such Indemnitor’s business,
assets, property or facilities, including the Premises, in connection with any
Regulated Substances, Contamination or any Environmental Laws (including the
assertion by any Governmental Authority that any Environmental Lien takes
priority over any Lien in favor of Agent with respect to the Premises); or

 

(vi)          the enforcement of this Agreement or the assertion by such
Indemnitor of any defense to its obligations hereunder.

 

Each Indemnitor’s indemnification obligations set forth in this Section 6 shall
survive pursuant to Section 16 hereof and shall be in effect and enforceable
regardless of whether any such indemnification obligations arise before or after
foreclosure upon any Lien of Agent with respect to the Premises or other taking
of title to all or any portion of any of the Premises by Agent or any affiliate
of Agent, and whether the underlying basis of any claim arose from events prior
to such Indemnitor acquiring ownership of any of the Premises; provided,
however, that Indemnitors’ indemnification shall not include any Environmental
Damages arising and resulting directly from the gross negligence or willful
misconduct or Agent or any affiliate of Agent.

 

(b)           Promptly after the receipt by Agent of written notice of any
demand or claim or the commencement of any action, suit or proceeding concerning
any Indemnitor or Agent in connection with any of the Premises, Agent shall
endeavor to notify such Indemnitor thereof in writing.  The failure by Agent
promptly to give such notice shall not relieve any Indemnitor of any liability
to Agent hereunder.

 

7.            Agent’s Right to Select Professionals.  Without limiting any other
provision hereof, if any claim (whether or not a judicial or administrative
action is involved) is asserted against Agent or any other Credit Party with
respect to Regulated Substances, Environmental Laws or Contamination, Agent
shall have the right to select the engineers, consultants, attorneys and other
professional persons for Agent’s or any other Credit Party’s defense or
guidance, determine the appropriate legal strategy for such defense, and
compromise or settle such claim, all in Agent’s sole discretion, and Indemnitors
shall be liable to pay or reimburse Agent for all Environmental Damages and
other reasonable expenses incurred by Agent or any other Credit Party in
connection therewith to the extent of Indemnitors’ obligations pursuant to this
Agreement.

 

8.            Indemnitors’ Obligation to Deliver Premises.  Each Indemnitor
agrees that, if any Mortgage is foreclosed (whether judicially or by power of
sale) or a deed in lieu of foreclosure with respect to any of the Premises is
tendered, such Indemnitor shall deliver the Premises to Agent free of any and
all Regulated Substances (except for (a) those Regulated Substances which are
used or present in the Ordinary Course of Business of such Indemnitor in
compliance in all material respects with all applicable Environmental Laws or
are listed on Schedule I hereto and have not been emitted, discharged or
released into the environment in such a manner as to constitute material
Contamination hereunder, and (b) those Regulated Substances that are naturally
occurring on the Premises, but only in such naturally occurring form and
concentration(s)) or Contamination in a condition such that the Premises
conforms in all material respects with all applicable Environmental Laws and
such that no material remedial or removal action will be required under
applicable Environmental Laws with respect to the Premises.  Each

 

8

--------------------------------------------------------------------------------


 

Indemnitor’s obligations as set forth in this Section are strictly for the
benefit of Agent and the other Credit Parties and any successors or assigns of
Agent and the other Credit Parties as holder of any portion of the Obligations
and shall not in any way impair or affect Agent’s right to foreclose against any
of the Premises.

 

9.            Agent’s Right to Cure.  In addition to the other remedies provided
to Agent in any Mortgage and the other Loan Documents, should any Indemnitor
fail to abide by any provisions of this Agreement, Agent may, should it elect to
do so, perform any corrective work required to achieve compliance with the
environmental covenants required under Section 4 (“Corrective Work”).  All funds
reasonably expended by Agent in connection with the performance of any
Corrective Work, including all attorneys’ fees, engineering fees, consultant
fees and similar charges, shall become a part of the Obligations secured by
Collateral and shall be due and payable by Indemnitors on demand. Each
disbursement made by Agent pursuant to this provision shall bear interest at the
Default Rate from the date any Indemnitor shall have received written notice
that the funds have been advanced by Agent and the other Credit Parties until
paid in full.

 

10.          Scope of Liability.  The liability under this Agreement shall in no
way be limited or impaired by (a) any extension of time for performance required
by any of the Loan Documents; (b) any sale or assignment of any Obligations or
Mortgage, any foreclosure or acceptance of a deed in lieu of foreclosure or
trustee’s sale, or any sale or transfer of all or part of any of the Premises;
(c) the discharge of the Obligations or the reconveyance or release of any
Mortgage; (d) any exculpatory provisions in any of the Loan Documents limiting
Agent’s or any other Secured Party’s recourse; (e) the accuracy or inaccuracy of
the representations and warranties made by any Indemnitor, or any other obligor
under any of the Loan Documents; (f) the release of any Indemnitor or any other
Person from performance or observance of any of the agreements, covenants, terms
or conditions contained in any of the Loan Documents by operation of law,
Agent’s voluntary act or otherwise; (g) the release or substitution, in whole or
in part, of any security for the Obligations; or (h) Agent’s failure to record
the Mortgages or file any UCC financing statements (or Agent’s improper
recording or filing of any thereof) or to otherwise perfect, protect, secure or
insure any security interest or lien given as security for the Obligations; and,
in any such case, whether with or without notice to any Indemnitor or any
guarantor or other person or entity and with or without consideration.

 

11.          Notices.  All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder must be in writing and will
be effective if and when delivered in accordance with the provisions of the Loan
Agreement.

 

12.          Preservation of Rights.  No delay or omission on Agent’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will Agent’s
action or inaction impair any such right or power. Agent’s and the other Credit
Parties’ rights and remedies hereunder are cumulative and not exclusive of any
other rights or remedies which Agent may have under any of the other Loan
Documents, at law or in equity. Any representations, warranties, covenants or
indemnification liabilities for breach thereof contained in this Agreement shall
not be affected by any knowledge of, or investigations performed by, Agent. Any
one or more Persons comprising any Indemnitor, or any other Person liable upon
or in respect of this Agreement or the Obligations, may be released without
affecting the liability of any party not so released.

 

13.          Illegality.  In case any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

 

9

--------------------------------------------------------------------------------


 

14.          Changes in Writing.  No modification, amendment or waiver of any
provision of this Agreement nor consent to any departure by any Indemnitor
therefrom will be effective unless made in a writing signed by Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice to or demand on any Indemnitor in any
case will entitle any Indemnitor to any other or further notice or demand in the
same, similar or other circumstance.

 

15.          Successors and Assigns.  This Agreement shall be binding upon each
Indemnitor and such Indemnitor’s successors and assigns, and shall inure to the
benefit of each Indemnified Party and its successors and assigns as well as any
Persons who acquire title to or ownership of the Premises from, or through
action by, Agent (including at a foreclosure, sheriff’s or judicial sale);
provided, however, that no Indemnitor may assign this Agreement or delegate
performance hereunder in whole or in part without Agent’s prior written consent
and Agent at any time may assign this Agreement in whole or in part.

 

16.          Survival; Joint and Several Obligations.  Except as otherwise
expressly provided herein, each Indemnitor’s obligations under this Agreement
shall be joint and several and shall survive any judicial foreclosure,
foreclosure by power of sale, deed in lieu of foreclosure, transfer of any of
the Premises by any Indemnitor or Agent and Full Payment of the Obligations.

 

17.          Governing Law and Jurisdiction.  This Agreement has been delivered
to and accepted by Agent and will be deemed to be made in the State where
Agent’s office indicated above is located.  THIS AGREEMENT WELL BE INTERPRETED
AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF GEORGIA.  Each Indemnitor hereby
irrevocably consents to the non-exclusive jurisdiction of any state or federal
court for the county or judicial district where Agent’s office indicated above
is located, and consents that all service of process be sent by nationally
recognized overnight courier service directed to such Indemnitor at such
Indemnitor’s address set forth herein and service so made will be deemed to be
completed on the business day after deposit with such courier; provided that
nothing contained in this Agreement will prevent Agent from bringing any action,
enforcing any award or judgment or exercising any rights against any Indemnitor,
against any security or against any property of any Indemnitor within any other
county, state, province, territory or other foreign or domestic jurisdiction.
Each Indemnitor acknowledges and agrees that the venue provided above is the
most convenient forum for both Agent and Indemnitor.  Each Indemnitor waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Agreement.

 

18.          WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH INDEMNITOR AND AGENT IRREVOCABLY WAIVES ANY AND ALL RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE
RELATING TO THIS AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS.  EACH
INDEMNITOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 

[Remainder of page intentionally left blank; signatures begin on following
page.]

 

10

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof as a document under seal, on the date first
written above.

 

 

SUPERIOR ESSEX COMMUNICATIONS LP

 

(“Indemnitor”)

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[COMPANY SEAL]

 

 

 

 

 

 

 

ESSEX GROUP, INC.

 

(“Indemnitor”)

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[CORPORATE SEAL]

 

 

 

Accepted in Atlanta, Georgia:

 

 

 

BANK OF AMERICA, N.A.,

 

as Agent for the Credit Parties

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------